Citation Nr: 1037880	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from September 1965 to 
September 1967.  He died in April 2000.  The appellant is his 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision issued by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim for service 
connection for the Veteran's cause of death.

In November 2007 and February 2010 the Board remanded the claim 
for further development.  The development has been completed, and 
the case is before the Board for final review.


FINDINGS OF FACT

1.  The Veteran died in April 2000.  The Veteran's death 
certificate listed the immediate cause of death as carcinomatosis 
due to or as a consequence of carcinoma of the prostate gland and 
renal failure.

2.  At the time of his death the Veteran was not service-
connected for any disability, nor did he have any pending claims 
for VA benefits.

3.  The Veteran served in Korea between February 1966 and March 
1967 before herbicides were used in Korea between 1968 and 1969, 
service personnel and treatment records do not reveal or suggest 
any service in Vietnam or any TDY missions as an Army musician to 
Vietnam.

4.  Prostate cancer and renal failure began many years after 
service and were not the result of service or any incident of 
service, including claimed exposure to herbicides.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1310 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a), 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the appellant's claim for service connection for the 
Veteran's cause of death was received in May 2003.  Thereafter, 
she was notified of the provisions of the VCAA by the AMC in 
correspondence dated in April 2008 and February 2010.  These 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist her in completing her claim, 
identified her duties in obtaining information and evidence to 
substantiate her claim, and provided other information about the 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2010.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in April 2008.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

A review of the February 2010 VCAA notice letter shows that it 
included the notice requirements outlined in Hupp.  The notice 
requirements relevant to the issue on appeal addressed in this 
decision have been met.

The appellant has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist her in obtaining evidence necessary to substantiate her 
claim during the course of this appeal.  The Veteran's service 
treatment records, service personnel records, and private 
treatment records have been obtained and associated with the 
claims file.  

In support of her claim, the appellant submitted some documents 
related to the Veteran's claim for disability benefits from the 
Social Security Administration (SSA), including a January 2000 
application based on "prostate cancer, kidney problems, and 
metastatic disease in the bones, which is slowly resulting to 
death;" a March 2000 SSA medical examination report from M. E., 
M.D., which diagnosed advanced prostate cancer, renal 
obstruction, and severe edema; and an April 2000 SSA award letter 
that determined that the Veteran was disabled for SSA purposes 
effective July 1998.  When the record suggests that SSA may have 
records pertinent to the appellant's claim, but which have not 
been obtained, either a remand is required to obtain the records, 
or a non-conclusory explanation needs to be provided as to why 
the SSA records would have no reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 
5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA 
records would substantiate the appellant's claim for service 
connection for the Veteran's cause of death.  While the Board 
acknowledges that any additional SSA records that may exist would 
likely pertain to the Veteran's onset and treatment of prostate 
cancer and renal obstruction disabilities beginning in July 1998 
(because those disabilities were the basis of his January 2000 
SSA claim and were presumably the basis of his SSA disability 
award following the March 2000 SSA medical examination), the 
Board finds that any additional medical records that may be 
associated with his SSA record would not be pertinent to the 
issue on appeal: whether his prostate cancer was the result of 
herbicide exposure in Korea or Vietnam as alleged.  

In this regard, the Board notes that private treatment records 
from July 1998 until the Veteran's death in April 2000 that are 
already in the claims file contain some past social history 
reports, but at no time did the Veteran ever mention any exposure 
to herbicides or service in Vietnam, despite the appellant's 
contention that he "constantly" talked about such exposure.  
Moreover, the appellant never alleged that the Veteran was ever 
exposed to any herbicides during service until August 2003 after 
her claim was denied.  Finally, VA efforts to verify the claimed 
herbicide exposure revealed that the Veteran's service in Korea 
ended before herbicides were used in Korea, and there was no 
evidence that he served in Vietnam or was ever on temporary duty 
assignments (TDY) to Vietnam with the Army band.  For these 
reasons, the Board finds that any additional SSA records that 
might be available would be duplicative of those already of 
record and would not substantiate any claimed exposure to 
herbicides.  Consequently, as the Board is directed to avoid 
remanding a claim that would not result in any additional benefit 
to the appellant, this writing decides the appellant's claim on 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).

The appellant was not provided a VA medical opinion to determine 
whether the Veteran's death from carcinomatosis due to or as a 
consequence of carcinoma of the prostate gland and renal failure 
was related to any event, injury, or disease during service.  
However, VA need not provide an opinion with respect to that 
claim as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
the VA must obtain a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  

Here, the Veteran's private treatment records reflected initial 
diagnosis and treatment for advanced prostate cancer and marked 
renal failure on admission to the hospital in July 1998.  In 
addition, service treatment records were silent for any prostate 
or kidney problems, and efforts to confirm the appellant's 
contention that the Veteran was exposure to herbicides in either 
Korea or Vietnam did not reveal any such exposure as alleged.  As 
there is no competent evidence that his carcinomatosis due to or 
as a consequence of carcinoma of the prostate gland and renal 
failure was related to service, including any exposure to 
herbicides, a VA medical opinion is not required.

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence and 
information necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
her claim.

Laws and Regulations

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312(a) (2009).  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to the 
cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there 
were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The appellant contends that the Veteran's cause of death from 
prostate cancer and renal failure is related to military service.  

Private treatment records showed that the Veteran was admitted to 
Washington Hospital Center in July 1998 with advanced prostate 
cancer and marked renal failure.  Subsequent private in- and out-
patient treatment records from multiple medical providers showed 
extensive testing and treatment for prostate cancer, kidney, and 
other medical problems.  Terminal private treatment records dated 
in April 2000 from Prince George's Hospital indicated that the 
Veteran was admitted with extreme weakness and confusion, and the 
impression was metastatic carcinoma of the prostate and anemia 
secondary to bony metastasis.

The Certificate of Death showed that the immediate cause of death 
in April 2000 was carcinomatosis due to or as a consequence of 
carcinoma of the prostate gland and renal failure.

At the time of his death, the Veteran was not service-connected 
for any disability.

In her May 2003 claim the appellant asserted generally that the 
Veteran's death was related to service.  After the claim for 
service connection for the Veteran's cause of death was denied in 
June 2003, she alleged that the Veteran "served in the Republic 
of Vietnam as a musician," was exposed to Agent Orange 
(herbicides), and dependency and indemnity compensation should be 
awarded on a presumptive basis based on the alleged exposure.

Service treatment records were silent for any complaints, 
findings, or reference to any prostate or kidney problems.

The Veteran's DD Form 214 (Separation from Service) listed medals 
or awards that included the National Defense Service Medal, Good 
Conduct Medal, and Marksman (M-14 Rifle), none of which is 
indicative of service in Vietnam.

Service personnel records documented service in Korea from 
February 1966 to March 1967, and specifically with Company A 3rd 
Battalion 32nd Infantry in Korea as an ammo bearer from March 
1966 to July 1966 and with HHC & Band 7th Infantry Division Spt 
Comd as a saxophone player from July 1966 until March 1967.  
Service personnel records do not document any temporary duty to 
Vietnam.

The RO attempted to verify the appellant's claim that the Veteran 
served in Vietnam; however, a January 2004 response from the 
National Personnel Records Center (NPRC) indicated that there was 
no evidence in the Veteran's records to substantiate any service 
in the Republic of Vietnam.  A statement of the case, mailed in 
December 2004, explained that the Veteran's service personnel 
records (SPRs) did not document any service in Vietnam or service 
in Korea during the time of spraying of Agent Orange in Korea 
between April 1968 to July 1969.

In her substantive appeal received in February 2005, the 
appellant alleged that both units with which the Veteran served 
in Korea "transported the spraying of Agent Orange."  She 
stated that the Veteran "constantly talked about being in 
contact with Agent orange, and he was concerned about it."

In correspondence dated in March 2005, the Veteran's 
representative relayed that the Veteran's Army band entertained 
numerous times in Vietnam.  He did not provide any documents to 
support his statement.

In April 2008 the RO again attempted to verify any service in 
Vietnam, and the NPRC responded the same month that there was no 
evidence in the Veteran's file to substantiate any Vietnam 
service.
 
After the AMC asked the appellant to provide the approximate 
dates, location, and nature of the alleged exposure to herbicides 
in Korea in April 2008, the appellant responded in October 2008, 
reiterating her contentions that the units the Veteran served 
with in Korea in 1966 were responsible for the transport and/or 
the spraying of herbicides in Korea and other locations.  She 
resent that statement to the RO in September 2009 along with 
copies of some of the Veteran's SPRs and private treatment 
records dated from July 1998 to April 2000.

A November 2009 Department of Defense (DoD) Inventory Review 
explained that the Veteran's 3rd Battalion 32nd Infantry unit 
did, in fact, operate near the Korean demilitarized zone (DMZ) 
during the time frame from April 1968 to July 1969 when 
herbicides were used there; however, the Veteran served with that 
unit two years before herbicide operations began on the DMZ in 
Korea.  The DOD response also explained that if the exposure 
claim is based on TDY to Vietnam and no evidence of any TDY is in 
the SPRs, then they should be obtained with an O18 PIES (DPRIS) 
request.

A December 2009 response from the Defense Personnel Records 
Information Retrieval System (DPRIS) to Request Code O43 also 
confirmed that the Veteran's unit, 3rd Battalion 32nd Infantry, 
was stationed approximately nine miles from the DMZ in Korea; 
however, the unit history did not document the use, storage, 
spraying, or transportation of herbicides.  In addition, the 
DPRIS response also confirmed that herbicides were used in Korea 
along the DMZ from April 1968 to July 1969.

A December 2009 supplemental statement of the case (SSOC) listed 
the evidence that had been received in support of the appellant's 
claim and explained that the claim remained denied because 
service records showed that the Veteran served in Korea before 
herbicides were used there, because there was no indication that 
the Veteran was sent on TDY to Vietnam, and because his records 
were silent for award of any medals associated with service in 
Vietnam.

The AMC/RO obtained the Veteran's complete SPRs from Request Code 
O18 in March 2010.  They contained no record of any TDY to 
Vietnam or to any other location.  They documented service in 
Korea from February 1966 to March 1967.  A July 2010 SSOC listed 
additional evidence received, including the Veteran's complete 
SPRs, explained why exposure to herbicides during his military 
service was not recognized, and reiterated why entitlement to 
service connection for the Veteran's cause of death on the basis 
of presumption remained denied.

The appellant does not specifically contend, nor is there a 
factual basis in the record, that prostate cancer or renal 
failure was incurred during service, or that it manifested as a 
chronic disease within a year thereafter, or for more than 30 
years after his discharge from service in 1967.  Service 
treatment records show no findings of prostate or kidney 
problems.  Post-service medical evidence of record first shows 
findings of prostate cancer and renal failure in July 1998, many 
years after the Veteran's separation from active service.  Thus, 
there is no basis upon which to conclude that the Veteran's 
prostate cancer or renal failure was incurred in or aggravated 
during military service, including on a presumptive basis.  See 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).

In addition, the appellant's claim for presumptive service 
connection for the cause of the Veteran's death based on exposure 
to herbicides used in Korea or in the Republic of Vietnam is not 
warranted.  The evidence of record plainly shows that the 
Veteran's service in Korea ended in March 1967 before the use of 
herbicides along the DMZ in Korea began in April 1968.  
Similarly, VA attempted to verify the appellant's claim that the 
Veteran served in Vietnam or went on TDY missions with his Army 
band to entertain troops in Vietnam.  However, efforts to verify 
her contentions did not substantiate any Vietnam service or TDYs 
to Vietnam, and she was notified of the efforts to assist in this 
regard and of the results.  In September 2010 her representative 
also acknowledged that the additional development after the 
February 2010 remand did not document any service in Vietnam.  In 
conclusion, the appellant's claim for presumptive service 
connection for the Veteran's cause of death is not warranted, and 
the claim must be denied because the evidence of record does not 
show that the Veteran was exposed to herbicides in Korea or 
Vietnam.

For the foregoing reasons, the claim for service connection for 
the cause of the Veteran's death must be denied.  In arriving at 
this decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


